Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2015

                                      No. 04-15-00492-CR

                                      George Jr. MUNOZ,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR5575
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER

       Appellant’s motion for extension of time to file brief is granted. Appellant is advised that
no further extensions of time will be considered or granted without written proof of
extraordinary circumstances.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court